Case 19-12153-KBO Doc672 Filed 11/17/20 Pagelof7~

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 7
BAYOU STEEL BD HOLDINGS, LLC et Case No. 19-12153 (KBO)
al.t, (Jointly Administered)
Debtors. Objection Deadline: December 1, 2020 at 4:00 p.m.

Hearing Date: December 8, 2020 at 10:00 a.m.

 

FIRST INTERIM APPLICATION OF MILLER COFFEY TATE LLP
FOR COMPENSATION AND FOR REIMBURSEMENT OF EXPENSES
AS ACCOUNTANTS AND BANKRUPTCY CONSULTANTS TO THE TRUSTEE
FOR THE PERIOD FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Name of Applicant: Miller Coffey Tate LLP

Authorized to Provide

Professional Services to: Trustee

Date of Retention: Retention Application Filed: March 2, 2020

Seeking nunc pro tunc employment as of February 25, 2020
Order entered March 19, 2020

Period for which compensation and
reimbursement is sought: February 25, 2020 through September 30, 2020

Amount of Compensation sought as
actual, reasonable and necessary: $191,743.50

Amount of Expense Reimbursement
sought as actual, reasonable and necessary: $1,428.90

This is an D4 Interim Final Application

 

' Bayou Steel BD Holdings, LLC, Case No. 19-12153, BD Bayou Steel Investment, LLC, Case No. 19-12154, BD LaPlace,
LLC, Case No. 19-12155 (collectively, the “Debtors”).
 

Case 19-12153-KBO Doc672 Filed 11/17/20 Page 2of7

ATTACHMENT

LOCAL FORM 102/RULE 2016-2

FEE SUMMARY

FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Position with the | Hourly
Applicant and | Billing Total
Name of Professional Cert. |Number of Years| Rate Billed Total
Person Date | in that Position | 2020 Hours Compensation
Partner
Matthew R. Tomlin, CPA 1994 (2006) $555 12.60 $ 6,993.00
Principal

William A. Homony, CIRA 2010 (2016) $510 255.80 130,458.00

Senior Accountant
John J. Reynolds N/A (2014) $320 86.90 27,808.00

Staff Accountant
Victor J. Stott N/A (2016) $235 101.80 23,923.00

Staff Accountant
Cole M. Gamber N/A (2018) $235 10.90 2,561.50
TOTAL 468.00 $ 191,743.50
Blended rate $ 409.71

COMPENSATION BY PROJECT CATEGORY

Project Category Total Hours | Total Fees
Case Administation 1.20] $ 612.00
Avoidance Action 91.20 28,001.00
Tax 74.70 25,025.50
Asset Recovery 162.40 69,409.50
Claims 13.80 7,038.00
Litigation 124.70 61,657.50
Total 468.00 $ 191,743.50

 

 

 

 

 
 

Case 19-12153-KBO Doc672 Filed 11/17/20 Page 3of7

EXPENSE SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expense Category Service Provider Total Expenses
Federal Express MCT $ 79.65
Computer Equipment MCT 110.30
Pacer Charges MCT 370.10
Photocopies ($0.10 per page) MCT 747.40
Postage MCT 79.05
Tax Filing Fees MCT 42.40
Total] $ 1,428.90
Prior Fee Applications:
Period REQUESTED APPROVED

Date Filed Covered Fees Expenses Fees Expenses

2/25/2020

through $ 191,743.50] $ 1,428.90 | Pending Pending
11/17/2020 9/30/2020

 

 

 

 

 

 

 

 
Case 19-12153-KBO Doc672 Filed 11/17/20 Page4of7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 7
BAYOU STEEL BD HOLDINGS, LLC et Case No. 19-12153 (KBO)
al.!, (Jointly Administered)
Debtors. Objection Deadline: December 1, 2020 at 4:00 p.m.

Hearing Date: December 8, 2020 at 10:00 a.m.

 

FIRST INTERIM APPLICATION OF MILLER COFFEY TATE LLP
AS ACCOUNTANTS AND BANKRUPTCY CONSULTANTS TO THE TRUSTEE
FOR COMPENSATION AND FOR REIMBURSEMENT OF EXPENSES

Pursuant to sections 330 and 331 of title 11 of the United States Code (the "Bankruptcy Code")
and Rule 2016 of the Federal Rules of Bankruptcy Procedure, Miller Coffey Tate LLP (“MCT”) hereby
applies (the "Application") for an award of reasonable compensation in the above-captioned chapter 7
cases of Bayou Steel BD Holdings, LLC et al. (the "Debtors"), for professional services rendered as
Accountants and Bankruptcy Consultants for the Trustee in the amount of $191,743.50 together with
reimbursement for actual and necessary expenses incurred in the amount of $1,428.90 for the period

commencing February 25, 2020 through and including September 30, 2020 (the "Application Period").

In support of the Application, MCT respectfully represents as follows:

Background
1. On October 1, 2019 (the “Petition Dates”), the Debtors’ filed voluntary petition under
Chapter 11 of Title 11 of the Bankruptcy Code.
Zz. On or about February 25, 2020 (the “Conversion Date”), the Order was entered

converting the Debtors’ Chapter 11 proceedings to a Case under Chapter 7.

 

' Bayou Steel BD Holdings, LLC, Case No. 19-12153, BD Bayou Steel Investment, LLC, Case No. 19-12154, BD LaPlace,
LLC, Case No. 19-12155 (collectively, the “Debtors”),
Case 19-12153-KBO Doc672 Filed 11/17/20 Page5of7

3. On or about February 25, 2020, the Office of the United States Trustee appointed George _
L. Miller as the Trustee (the “Trustee”’) of the estate of the Debtors’.

4, An Application of the Trustee for an Order Authorizing the Retention and Employment
of Miller Coffey Tate LLP as Accountants for the Trustee nunc pro tunc to February 25, 2020 (the
“Retention Application”) was filed on or about March 2, 2020 and the Order was entered on March 19,
2020. The Retention Application requests that MCT be compensated on an hourly basis and be
reimbursed for actual and necessary out-of-pocket expenses it incurred. At all relevant times, MCT has
been a disinterested person as that term is defined in Section 101(14) of the Bankruptcy Code (the
“Code”’) and has not represented nor held any interest adverse to the interest of the Debtors’ or Debtors’

estate.

Compensation Paid and its Source

5, All services for which MCT requests Compensation were performed for or on behalf of

the Trustee.

Relief Requested
6. This Application is the first interim fee application to be filed by MCT in these cases. In
connection with the professional services described below, by this Application, MCT seeks

compensation in the amount of $191,743.50 and expense reimbursement of $1,428.90.

7. Exhibits A-1 through A-8 reflect the services performed as follows:
A-1 Summary of Time Charges by Individual - this summary reflects the aggregate

time by individual.

A-2. Summary of Time Charges by Category - this summary reflects the charges for

services rendered by category.
Case 19-12153-KBO Doc672 Filed 11/17/20 Page 6of7

A-3 through A-8 reflects the explanation and detailed time charges by category and by

individual with the category as follows:

A-3 Case Administration
A-4 Avoidance Actions
A-5 Taxes

A-6 Asset Recovery

A-7 Claims

A-8 Litigation

Summary of Services Rendered

8. Applicant has performed numerous services for the Trustee which services are fully
described in Exhibits "A-1" through "A-8" which are attached hereto and incorporated herein by

reference.

Staffing provided by the Applicant along with their responsibilities for the engagement is as

follows:
Matthew R. Tomlin, CPA William A. Homony, CIRA

Jack J. Reynolds Victor J. Stott

Cole M. Gamber

In addition, since each Applicant's staff person is responsible for separate and distinct
assignments, it is necessary to have organization meetings between the staff persons as well as with the

Trustee’s attorneys in order to properly administer the estates.

2: For the Application Period, MCT seeks allowance of compensation in the amount
$191,743.50 in connection with the professional services described above.
10. During the Application Period, MCT incurred or disbursed the actual and necessary costs

and expenses related to this case in the amount of $1,428.90 as identified on Exhibit B.
Case 19-12153-KBO Doc672 Filed 11/17/20 Page 7 of 7

11. Pursuant to Local Rule 2016-2 of this Court, MCT represents as follows with regard to its
charges for actual and necessary costs and expenses during the Application Period:

a) Copy charges are $.10 per page, which charge is reasonable and customary in the
accounting industry representing costs of copy materials, acquisition maintenance,
storage and operation of copy machines, together with a margin for recovery of lost
expenditures.

12. | MCT has reviewed the requirements of Rule 2016-2 of the Local Rules for the United

States Bankruptcy Court for the District of Delaware, and this Application complies with Local Rule
2016-2.

WHEREFORE, MCT respectfully requests that the Court enter an order allowing compensation
in the sum of $191,743.50 for professional services rendered, and the sum of $1,428.90 for
reimbursement of actual and necessary costs and expenses incurred by it in these cases from February
25, 2020 through September 30, 2020, and that the Trustee be authorized to pay MCT all outstanding

amounts.

Dated: November 17, 2020 MILLER COFFEY TATE LLP

/s/ William A. Homony, CIRA

WILLIAM A. HOMONY, CIRA

Miller Coffey Tate LLP

1628 John F. Kennedy Blvd.

Suite 950

Philadelphia, PA 19103

Ph: 215-561-0950

Fax: 215-561-0330

Accountants and Bankruptcy Consultants to the Trustee
